DETAILED ACTION
Status of Application
Claims 1-14 and 16-21 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  the recitation of “the second light-emitting control sub-circuit is connected the” should be corrected to recite “the second light-emitting control sub-circuit is connected to the”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Hasegawa (20110157250 A1).
Regarding claim 1, Hasegawa teaches a light-emitting control circuit of a display panel, wherein the display panel comprises a plurality of rows of sub-pixels, (Fig 1 shows RGB rows. Para 61-62)
each row of sub-pixels in the plurality of rows of sub-pixels comprises at least first color sub-pixels and second color sub-pixels,  (Fig. 1: subpixels R, G, B)
and each of the first color sub-pixels and the second color sub-pixels comprises a pixel circuit and a light-emitting unit; the light-emitting control circuit comprises a plurality of light-emitting control circuit groups which are in a one-to-one correspondence with the plurality of rows of sub-pixels, (Fig. 3A shows the pixel circuit with emitting unit 12)
each of the plurality of light-emitting control circuit groups at least comprises a first light-emitting control sub-circuit and a second light-emitting control sub-circuit; the first light-emitting control sub-circuit is connected to the pixel circuits of the first color sub-pixels, the first light-emitting control sub-circuit is used to provide a first light-emitting control signal, and the first light-emitting control signal is used for driving the pixel circuit to output a driving current to the light-emitting;  (Fig. 5 shows each subpixel is connected to a different emission line which each corresponds to a light emitting control sub circuit which belong to a light emitting control groups which each corresponds to RGB pixels for different emission period. Para 107-108)

However Hasegawa does not teach and the second light-emitting control signal is different from the first light-emitting control signal.
However Hasegawa already teaches that the emission period is adjust for each of red, green and red pixels in order to equalize degradation rate. (Para 107-108)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa to teach the second light-emitting control signal is different from the first light-emitting control signal in order to best adjust the emission length to achieve equalized degradation rate and would result in better display quality over time.

Regarding claim 2, Hasegawa already teaches the light-emitting control circuit according to claim 1, 


Regarding claim 3, Hasegawa already teaches the light-emitting control circuit according to claim 1, 
And Hasegawa further teaches emission control lines are driven with PWM (Para 82, 118)
However Hasegawa does not teach and a duty ratio of the first light-emitting control signal is greater than a duty ratio of the second light-emitting control signal.
However Hasegawa already teaches that the emission period is adjust for each of red, green and red pixels in order to equalize degradation rate. (Para 107-108)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa to teach a duty ratio of the first light-emitting control signal is greater than a duty ratio of the second light-emitting control signal in order to best adjust the emission length to achieve equalized degradation rate and would result in better display quality over time.

Regarding claim 4, Hasegawa already teaches the light-emitting control circuit according to claim 4, 
However Hasegawa does not teach wherein the duty ratio of the first light-emitting control signal is two thirds; and the duty ratio of the second light-emitting control signal is one third.

Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa to teach herein the duty ratio of the first light-emitting control signal is two thirds; and the duty ratio of the second light-emitting control signal is one third in order to best adjust the emission length to achieve equalized degradation rate and would result in better display quality over time depending on pixel arrangement and configuration.

Regarding claim 5, Hasegawa already teaches the light-emitting control circuit according to claim 1, 
And Hasegawa further teaches wherein each row of sub-pixels in the plurality of rows of sub-pixels further comprises red sub-pixels; and pixel circuits of the red sub-pixels are connected to the first s light-emitting control sub-circuit or the second light-emitting control sub-circuit. (Fig. 5 shows each subpixel is connected to a different emission line which each corresponds to a light emitting control sub circuit which belong to a light emitting control groups which each corresponds to RGB pixels for different emission period. Para 107-108. Each emission line different RGB pixels respectively would have different emission period which is the duty ratio)

Regarding claim 6, Hasegawa already teaches the light-emitting control circuit according to claim 1,


Regarding claim 7, Hasegawa teaches a display device, comprising: a plurality of sub-pixels arranged in an array, and a light-emitting control circuit, wherein each row of sub-pixels comprises at least first color sub-pixels and second color sub-pixels, (Fig 1 shows RGB rows. Para 61-62)
each of the first color sub-pixels and the second color sub-pixels comprises a pixel circuit and a light-emitting unit, and the light-emitting control circuit is connected to a pixel circuit of each of the plurality of sub-pixels, respectively; (Fig. 3A shows the pixel circuit with emitting unit 12)
the light-emitting control circuit comprises a plurality of light-emitting control circuit groups which are in a one-to-one correspondence with the plurality of rows of sub-pixels, each of the plurality of light-emitting control circuit groups at least comprises a first light-emitting control sub-circuit and a second light-emitting control sub-circuit; the first light-emitting control sub-circuit is connected to the pixel circuits of the first color 
 and the second light-emitting control sub-circuit is connected the pixel circuits of the second color sub-pixels, the second light-emitting control sub-circuit is used to provide a second light-emitting control signal, the second light-emitting control signal is used for driving the pixel circuit to output a driving current to the light-emitting unit, (Fig. 5 shows each subpixel is connected to a different emission line which each corresponds to a light emitting control sub circuit which belong to a light emitting control groups which each corresponds to RGB pixels for different emission period. Para 107-108)
However Hasegawa does not teach and the second light-emitting control signal is different from the first light-emitting control signal.
However Hasegawa already teaches that the emission period is adjust for each of red, green and red pixels in order to equalize degradation rate. (Para 107-108)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa to teach the second light-emitting control signal is different from the first light-emitting control signal in order to best adjust the emission length to achieve equalized degradation rate and would result in better display quality over time.


And Hasegawa further teaches the display panel further comprising: a source driver circuit, wherein the source driver circuit is connected to a pixel circuit of each sub-pixel in each column of the plurality of sub-pixels, the source driver circuit is used to provide data signals for pixel circuits in each column of the plurality of sub-pixels; and the pixel circuit is used to adjust a magnitude of a driving current output to the light-emitting unit according to received data signal. (Fig. 1: signal line drive circuit. Para 77-81)

Regarding claim 10, Hasegawa already teaches a driving method of the display device according to claim 8
And Hasegawa further teaches comprising: outputting compensated data signals by a source driver circuit to pixel circuits of first color sub-pixels and pixel circuits of second color sub-pixels in each column of the plurality of sub-pixels; (Para 77-81)
and outputting a light-emitting control signal by each light-emitting control sub-circuit in each of light-emitting control circuit groups to pixel circuits of sub-pixels of at least one color connected to the light-emitting control sub-circuit. (Para 107-108)

Regarding claim 11, Hasegawa already teaches the driving method according to claim 10,
And Hasegawa further teaches  wherein the data signal is used for controlling a magnitude of a driving current output by the pixel circuit; (Para 77-81)


Regarding claim 12, Hasegawa already teaches the driving method according to claim 10, 
and the duty ratio of the light-emitting control signal is negatively related to a light-emitting efficiency of the light-emitting unit. (Para 107-108.  Please note that the bigger the duty ratio, the longer the LED is turned on which means the light-emitting efficiency of the light-emitting unit as it degrades faster)
However Hasegawa does not teach wherein duty ratios of light-emitting control signals output by any two of the light-emitting control sub-circuits in each of the plurality of light-emitting control circuit groups are different.
However Hasegawa already teaches that the emission period is adjust for each of red, green and red pixels in order to equalize degradation rate. (Para 107-108)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa to teach wherein duty ratios of light-emitting control signals output by any two of the light-emitting control sub-circuits in each of the plurality of light-emitting control circuit groups are different in order to best adjust the emission length to achieve equalized degradation rate and would result in better display quality over time.




However Hasegawa does not teach wherein the first light-emitting control signal and the second light-emitting control signal have different duty ratios.
However Hasegawa already teaches that the emission period is adjust for each of red, green and red pixels in order to equalize degradation rate. (Para 107-108)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa to teach wherein the first light-emitting control signal and the second light-emitting control signal have different duty ratios in order to best adjust the emission length to achieve equalized degradation rate and would result in better display quality over time.

Regarding claim 17, Hasegawa already teaches the light-emitting control circuit according to claim 8, 
And Hasegawa further teaches wherein the first color sub-pixels are blue sub-pixels, and the second color sub-pixels are green sub-pixels. (Fig. 5 shows each subpixel is connected to a different emission line which each corresponds to a light emitting control sub circuit which belong to a light emitting control groups which each corresponds to RGB pixels for different emission period. Para 107-108)

Regarding claim 18, Hasegawa already teaches the light-emitting control circuit according to claim 8, 

However Hasegawa does not teach a duty ratio of the first light-emitting control signal is greater than a duty ratio of the second light-emitting control signal.
However Hasegawa already teaches that the emission period is adjust for each of red, green and red pixels in order to equalize degradation rate. (Para 107-108)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa to teach a duty ratio of the first light-emitting control signal is greater than a duty ratio of the second light-emitting control signal in order to best adjust the emission length to achieve equalized degradation rate and would result in better display quality over time.
	
Regarding claim 19, Hasegawa already teaches the light-emitting control circuit according to claim 18, 
However Hasegawa does not teach wherein the duty ratio of the first light-emitting control signal is two thirds; and the duty ratio of the second light-emitting control signal is one third.
However Hasegawa already teaches that the emission period is adjust for each of red, green and red pixels in order to equalize degradation rate. (Para 107-108)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa to teach wherein the duty ratio of the first light-emitting control signal is two thirds; and the duty ratio of the second 

Regarding claim 20, Hasegawa already teaches the light-emitting control circuit according to claim 8, 
And Hasegawa further teaches wherein each row of sub-pixels in the plurality of rows of sub-pixels further comprises red sub-pixels; and pixel circuits of the red sub-pixels are connected to the first s light-emitting control sub-circuit or the second light-emitting control sub-circuit. (Fig. 5 shows each subpixel is connected to a different emission line which each corresponds to a light emitting control sub circuit which belong to a light emitting control groups which each corresponds to RGB pixels for different emission period. Para 107-108)

Regarding claim 21, Hasegawa already teaches the light-emitting control circuit according to claim 8, 
And Hasegawa further teaches wherein each row of sub-pixels in the plurality of rows of sub-pixels further comprises red sub-pixels; each of the plurality of light-emitting control circuit groups further comprises a third light-emitting control sub-circuit, and the red sub-pixels are connected to the third light-emitting control sub-circuit. (Fig. 5 shows each subpixel is connected to a different emission line which each corresponds to a light emitting control sub circuit which belong to a light emitting control groups which each corresponds to RGB pixels for different emission period. Para 107-108)

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Hasegawa (20110157250 A1), further in view of Kim (US 20070103416 A1)
Regarding claim 13, Hasegawa already teaches the driving method according to claim 10, 
However Hasegawa does not teach wherein the voltage of the compensated data signal output by the source driver circuit to the pixel circuits in the first color sub-pixels are lower than a voltage of a data signal before compensation; and the voltage of the compensated data signal output by the source driver circuit to the pixel circuits in the second color sub-pixels are higher than a voltage of a data signal before compensation.
However Kim teaches gamma correction. (Para 55 which would increase or decrease RGB subpixel depending on the gray level)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hasegawa with Kim to teach wherein the voltage of the compensated data signal output by the source driver circuit to the pixel circuits in the first color sub-pixels are lower than a voltage of a data signal before compensation; and the voltage of the compensated data signal output by the source driver circuit to the pixel circuits in the second color sub-pixels are higher than a voltage of a data signal before compensation in order correct RGB image data depending on the grayscale to improve image quality.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/           Primary Examiner, Art Unit 2626